FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GERALD REYNOLDS, Jr.,                             No. 12-15662

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00326-GEB-
                                                  CMK
  v.

G. STARCEVICH, Dr.; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Former California state prisoner Gerald Reynolds, Jr., appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to exhaust

administrative remedies. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003).

We affirm.

      The district court properly dismissed Reynolds’s action because Reynolds

failed to exhaust his administrative remedies prior to filing suit. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); McKinney v. Carey,

311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of

administrative remedies prior to filing suit).

      To the extent that Reynolds alleges that defendants violated his

constitutional rights in the processing of his grievance, he fails to state a claim

because Reynolds has no constitutional right to a specific prison grievance

procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      AFFIRMED.




                                            2                                    12-15662